Citation Nr: 1030488	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  01-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1974 to June 1998.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 decision by the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional Office 
(RO).  The case later came under the jurisdiction of the RO in 
New Orleans, Louisiana.  

The case was most recently remanded by the Board in September 
2006 and April 2009.  As a result of the requested development 
undertaken by the RO, a February 2009 rating decision established 
service connection for hypertensive heart disease with 
cardiomegaly.  A 30 percent evaluation was assigned from July 1, 
1998, and a 60 percent evaluation was assigned from June 8, 2005. 
See November 2009 Rating Decision.  The Veteran has not appealed 
the initial rating assignment for hypertensive heart disease with 
cardiomegaly, and it is not deemed a component of the instant 
appeal.


FINDINGS OF FACT

The Veteran's hypertension is not productive of diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.104, Diagnostic Code 7101 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection for 
hypertension.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court of Appeals for Veterans 
Claims (Court) have held that once service connection is granted 
the claim is substantiated, additional notice is not required, 
and any defect in notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App.112 (2007).  No additional discussion of the duty to 
notify is therefore required.

Regarding the duty to assist, VA has obtaining identified and 
available evidence needed to substantiate the claims, including 
VA medical records; and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
present additional pertinent evidence and a meaningful 
opportunity to participate in the adjudication of the claim.  
There is no evidence of any VA error in assisting the Veteran 
that reasonably affects the fairness of this adjudication, or 
prejudices the Veteran.  Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, 4 volumes of 
extensive and duplicative VA medical records, and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claim file shows, or fails to show, with respect to each claim. 
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

The Veteran contends that his hypertension is worse than that 
which is represented by the currently assigned evaluation.  See 
Notice of Disagreement, November 2000. 

The RO has evaluated the Veteran's service-connected hypertension 
with cardiomegaly at the 10 percent rate under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  His claim was received in July 1998.  
Under this section, a 10 percent evaluation is warranted in cases 
of diastolic pressure predominantly 100 or more, systolic 
pressure predominantly 160 or more, or an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation is assigned in cases of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 200 
or more.  A 40 percent evaluation contemplates diastolic pressure 
predominantly 120 or more.  A 60 percent evaluation is warranted 
for diastolic pressure predominantly 130 or more.

In this case, the claims file consists of copious VA medical 
records dating back to 1998.  While many of these records contain 
blood pressure readings, this evidence does not indicate 
diastolic readings of 110 or higher, or systolic readings of 200 
or higher.  

For instance, upon general VA examination in December 1998, the 
Veteran's blood pressure readings were 150/98 (sitting) and 
148/96 (standing).  In December 2001, his blood pressure was 
145/106; in February 2002, his blood pressure was 148/96; in 
April 2002 his blood pressure was 164/92; in April 2003 his blood 
pressure was 122/82; and in April 2004, his blood pressure was 
126/76.  VA treatment notes dated in August 2004 and April 2005 
show that his blood pressure was "stable" and that he denied 
chest pain, dizziness, shortness of breath, or headache.  

A June 2005 VA examination report shows that his blood pressure 
was fairly well-controlled, although recent systolic pressures 
were in the 140s and 160s.  It was noted that systolic pressures 
had not been over 100, and "definitely not over 200."  Blood 
pressure readings at that time were 150/80 (sitting), 150/84 
(standing), and 154/80 (repeat standing).  

More recently, in February 2008, VA examination showed that the 
Veteran denied having any complications due to his hypertension 
and he denied any recent hospitalizations for hypertension.  
Blood pressure readings were 168/70 (sitting), 156/78 (lying 
down), and 158/70 (repeat sitting).  The assessment was essential 
hypertension, inadequately controlled, moderate in severity.  

An April 2009 VA treatment note shows that the Veteran's 
hypertension was well-controlled.  An August 2009 VA treatment 
note reflects that systolic readings were predominantly in the 
140s with fair control.  A November 2009 VA treatment note 
indicates a blood pressure reading of 134/85.  A December 2009 VA 
treatment note shows that the Veteran's blood pressure was 
stable.   

Again, the above evidence fails to demonstrate that the Veteran's 
hypertension is productive of diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101.  There is simply no 
evidence of record supporting an initial evaluation in excess of 
10 percent for hypertension at any point during the pendency of 
this appeal, and there is accordingly also no basis for a staged 
rating under Fenderson.  Therefore, the claim for an increased 
rating is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
hypertension is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


